DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-14 and 16-20 are currently pending and prosecuted.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 May 20222 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 May 2022 is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 20 May 2022, with respect to Claims 1-2, 4-14 and 16-20 have been fully considered and are persuasive.  The 103 rejection of Claims 1-2, 4-14 and 16-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments in Request for Continued Examination, dated 20 May 2022, overcomes the prior art of record. Specifically, the amendments further clarifying how the determining at least two signal intervals based on the vertical synchronization signal or determining one signal interval based on the vertical synchronization signal are considered novel. Support for the proposed amendments can be found at least in [0034]-[0042] of the Published Application. The closest prior art of record, Hwang and Zhao, teaches determining the reporting frequency of position information based on the vertical synchronization signal but not the specificity required to make the determination as currently claims. 
As such, Claims 1-2, 4-14 and 16-20 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627